       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 1 of 15 Page ID #:166



                 Rick Richmond (SBN 194962)
               1 rrichmond@larsonllp.com
                 Matthew S. Manacek (SBN 312834)
               2 mmanacek@larsonllp.com
                 Timothy C. Tanner (SBN 318081)
               3 ttanner@larsonllp.com
                 Troy S. Tessem (SBN 329967)
               4 ttessem@larsonllp.com
                 LARSON LLP
               5 555 South Flower Street, Suite 4400
                 Los Angeles, California 90071
               6 Telephone:(213) 436-4888
                 Facsimile: (213) 623-2000
               7
                 Attorneys for Defendant
               8 THE CHURCH OF JESUS CHRIST OF
                 LATTER-DAY SAINTS
               9
                                      UNITED STATES DISTRICT COURT
              10
                         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              11
              12
                   JAMES HUNTSMAN,                              Case No. 2:21-cv-02504 SVW (SK)
              13
                               Plaintiff,                       Assigned to the Hon. Stephen V. Wilson,
              14                                                Ctrm. 10A
                         vs.
              15                                                STIPULATED PROTECTIVE
                 CORPORATION OF THE                             ORDER
              16 PRESIDENT OF THE CHURCH OF
                 JESUS CHRIST OF LATTER-DAY
              17 SAINTS; and Does 1-10,
                                                                Trial Date:       None Set
              18               Defendants.
              19
              20 1.     A.     PURPOSES AND LIMITATIONS
              21        Discovery in this action is likely to involve production of confidential,
              22 proprietary, or private information for which special protection from public disclosure
              23 and from use for any purpose other than prosecuting this litigation may be warranted.
              24 Accordingly, the parties hereby stipulate to and petition the Court to enter the
              25 following Stipulated Protective Order. The parties acknowledge that this Order does
              26 not confer blanket protections on all disclosures or responses to discovery and that
              27 the protection it affords from public disclosure and use extends only to the limited
              28 information or items that are entitled to confidential treatment under the applicable

LOS ANGELES                                                 1
                                              STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 2 of 15 Page ID #:167




               1 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
               2 that this Stipulated Protective Order does not entitle them to file confidential
               3 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
               4 followed and the standards that will be applied when a party seeks permission from
               5 the court to file material under seal.
               6         B.     GOOD CAUSE STATEMENT
               7         This action is likely to involve commercial, financial and/or proprietary
               8 information for which special protection from public disclosure and from use for any
               9 purpose other than prosecution of this action is warranted. Such confidential and
              10 proprietary materials and information consist of, among other things, confidential
              11 business or financial information, information regarding confidential business
              12 practices, or other confidential research, development, or commercial information
              13 (including information implicating privacy rights of third parties), information
              14 otherwise generally unavailable to the public, or which may be privileged or otherwise
              15 protected from disclosure under state or federal statutes, court rules, case decisions,
              16 or common law. Accordingly, to expedite the flow of information, to facilitate the
              17 prompt resolution of disputes over confidentiality of discovery materials, to
              18 adequately protect information the parties are entitled to keep confidential, to ensure
              19 that the parties are permitted reasonable necessary uses of such material in preparation
              20 for and in the conduct of trial, to address their handling at the end of the litigation,
              21 and serve the ends of justice, a protective order for such information is justified in this
              22 matter. It is the intent of the parties that information will not be designated as
              23 confidential for tactical reasons and that nothing be so designated without a good faith
              24 belief that it has been maintained in a confidential, non-public manner, and there is
              25 good cause why it should not be part of the public record of this case.
              26
              27
              28

LOS ANGELES                                                   2
                                                STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 3 of 15 Page ID #:168




               1 2.      DEFINITIONS
               2         2.1 Action: James Huntsman v. Corporation of the President of The Church of
               3 Jesus Christ of Latter-day Saints, No. 2:21-cv-02504 SVW (SK).
               4         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
               5 information or items under this Order.
               6         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
               7 it is generated, stored or maintained) or tangible things that qualify for protection
               8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
               9 Cause Statement.
              10         2.4 Counsel: Outside Counsel of Record, Other Retained Counsel, and House
              11 Counsel (as well as their support staff).
              12         2.5 Designating Party: a Party or Non-Party that designates information or
              13 items that it produces in disclosures or in responses to discovery as
              14 “CONFIDENTIAL.”
              15         2.6 Disclosure or Discovery Material: all items or information, regardless of
              16 the medium or manner in which it is generated, stored, or maintained (including,
              17 among other things, testimony, transcripts, and tangible things), that are produced or
              18 generated in disclosures or responses to discovery in this matter, or voluntarily
              19 produced or otherwise used in support of dispositive motions or other filings in this
              20 matter.
              21         2.7 Expert: a person with specialized knowledge or experience in a matter
              22 pertinent to the litigation who has been retained by a Party or its counsel to serve as
              23 an expert witness or as a consultant in this Action.
              24         2.8 House Counsel: attorneys who are employees of a party to this Action or a
              25 party’s affiliate entity. House Counsel does not include Outside Counsel of Record
              26 or any other outside counsel.
              27         2.9 Non-Party: any natural person, partnership, corporation, association, or
              28 other legal entity not named as a Party to this action.

LOS ANGELES                                                  3
                                               STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 4 of 15 Page ID #:169




               1        2.10 Other Retained Counsel: attorneys who are not employees of a party to
               2 this Action or a party’s affiliate entity and have not appeared in this Action on behalf
               3 of a party but are retained to advise a party to this Action with respect to this Action,
               4 and includes support staff.
               5        2.11 Outside Counsel of Record: attorneys who are not employees of a party
               6 to this Action but are retained to represent or advise a party to this Action and have
               7 appeared in this Action on behalf of that party or are affiliated with a law firm which
               8 has appeared on behalf of that party, and includes support staff.
               9        2.12 Party: any party to this Action, including all of its officers, directors,
              10 employees, consultants, retained experts, affiliated entities, and Outside Counsel of
              11 Record and Other Retained Counsel (and their support staffs).
              12        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
              13 Discovery Material in this Action.
              14        2.14 Professional Vendors: persons or entities that provide litigation support
              15 services (e.g., photocopying, videotaping, translating, preparing exhibits or
              16 demonstrations, and organizing, storing, or retrieving data in any form or medium)
              17 and their employees and subcontractors.
              18        2.15 Protected Material:      any Disclosure or Discovery Material that is
              19 designated as “CONFIDENTIAL.”
              20        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
              21 from a Producing Party.
              22
              23 3.     SCOPE
              24        The protections conferred by this Stipulation and Order cover not only
              25 Protected Material (as defined above), but also (1) any information copied or extracted
              26 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
              27 Protected Material; and (3) any testimony, conversations, or presentations by Parties
              28 or their Counsel that might reveal Protected Material.

LOS ANGELES                                                  4
                                               STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 5 of 15 Page ID #:170




               1        Any use of Protected Material at trial shall be governed by the orders of the
               2 trial judge. This Order does not govern the use of Protected Material at trial.
               3
               4 4.     DURATION
               5        Even after final disposition of this litigation, the confidentiality obligations
               6 imposed by this Order shall remain in effect until a Designating Party agrees
               7 otherwise in writing or a court order otherwise directs. Final disposition shall be
               8 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
               9 or without prejudice; and (2) final judgment herein after the completion and
              10 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
              11 including the time limits for filing any motions or applications for extension of time
              12 pursuant to applicable law.
              13
              14 5.     DESIGNATING PROTECTED MATERIAL
              15        5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
              16 Party or Non-Party that designates information or items for protection under this
              17 Order must take care to limit any such designation to specific material that qualifies
              18 under the appropriate standards. The Designating Party must designate for protection
              19 only those parts of material, documents, items, or oral or written communications that
              20 qualify so that other portions of the material, documents, items, or communications
              21 for which protection is not warranted are not swept unjustifiably within the ambit of
              22 this Order.
              23        Mass, indiscriminate, or routinized designations are prohibited. Designations
              24 that are shown to be clearly unjustified or that have been made for an improper
              25 purpose (e.g., to unnecessarily encumber the case development process or to impose
              26 unnecessary expenses and burdens on other parties) may expose the Designating Party
              27 to sanctions. If it comes to a Designating Party’s attention that information or items
              28 that it designated for protection do not qualify for protection, that Designating Party

LOS ANGELES                                                 5
                                               STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 6 of 15 Page ID #:171




               1 must promptly notify all other Parties that it is withdrawing the inapplicable
               2 designation.
               3         5.2 Manner and Timing of Designations. Except as otherwise provided in this
               4 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
               5 or ordered, Disclosure or Discovery Material that qualifies for protection under this
               6 Order must be clearly so designated before the material is disclosed or produced.
               7         Designation in conformity with this Order requires:
               8            (a) for information in documentary form (e.g., paper or electronic
               9 documents, but excluding transcripts of depositions or other pretrial or trial
              10 proceedings), that the Producing Party affix at a minimum, the legend
              11 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
              12 contains protected material. If only a portion or portions of the material on a page
              13 qualifies for protection, the Producing Party also must clearly identify the protected
              14 portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-
              15 Party that makes original documents available for inspection need not designate them
              16 for protection until after the inspecting Party has indicated which documents it would
              17 like copied and produced. During the inspection and before the designation, all of the
              18 material made available for inspection shall be deemed “CONFIDENTIAL.” After
              19 the inspecting Party has identified the documents it wants copied and produced, the
              20 Producing Party must determine which documents, or portions thereof, qualify for
              21 protection under this Order. Then, before producing the specified documents, the
              22 Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
              23 Protected Material. If only a portion or portions of the material on a page qualifies for
              24 protection, the Producing Party also must clearly identify the protected portion(s)
              25 (e.g., by making appropriate markings in the margins).
              26            (b) for testimony given in depositions that the Designating Party identify
              27 the Disclosure or Discovery Material on the record, before the close of the deposition
              28 all protected testimony.

LOS ANGELES                                                  6
                                               STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 7 of 15 Page ID #:172




               1               (c) for information produced in some form other than documentary and for
               2 any other tangible items, that the Producing Party affix in a prominent place on the
               3 exterior of the container or containers in which the information is stored the legend
               4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
               5 protection, the Producing Party, to the extent practicable, shall identify the protected
               6 portion(s).
               7         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
               8 failure to designate qualified information or items does not, standing alone, waive the
               9 Designating Party’s right to secure protection under this Order for such material.
              10 Upon timely correction of a designation, the Receiving Party must make reasonable
              11 efforts to assure that the material is treated in accordance with the provisions of this
              12 Order.
              13
              14 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
              15         6.1 Timing of Challenges.        Any Party or Non-Party may challenge a
              16 designation of confidentiality at any time that is consistent with the Court’s
              17 Scheduling Order.
              18         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
              19 process under Local Rule 37.1 et seq.
              20         6.3 The burden of persuasion in any such challenge proceeding shall be on the
              21 Designating Party. Frivolous challenges, and those made for an improper purpose
              22 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
              23 expose the Challenging Party to sanctions. Unless the Designating Party has waived
              24 or withdrawn the confidentiality designation, all parties shall continue to afford the
              25 material in question the level of protection to which it is entitled under the Producing
              26 Party’s designation until the Court rules on the challenge.
              27
              28

LOS ANGELES                                                  7
                                                STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 8 of 15 Page ID #:173




               1 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
               2        7.1 Basic Principles. A Receiving Party may use Protected Material that is
               3 disclosed or produced by another Party or by a Non-Party in connection with this
               4 Action only for prosecuting, defending, or attempting to settle this Action. Such
               5 Protected Material may be disclosed only to the categories of persons and under the
               6 conditions described in this Order. When the Action has been terminated, a Receiving
               7 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
               8        Protected Material must be stored and maintained by a Receiving Party at a
               9 location and in a secure manner that ensures that access is limited to the persons
              10 authorized under this Order.
              11        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
              12 ordered by the court or permitted in writing by the Designating Party, a Receiving
              13 Party may disclose any information or item designated “CONFIDENTIAL” only to:
              14           (a) the Receiving Party’s Outside Counsel of Record in this Action and
              15 Other Retained Counsel, as well as employees of said Outside Counsel of Record and
              16 Other Retained Counsel to whom it is reasonably necessary to disclose the
              17 information for this Action;
              18           (b) the officers, directors, and employees (including House Counsel) of the
              19 Receiving Party to whom disclosure is reasonably necessary for this Action;
              20           (c) Experts (as defined in this Order) of the Receiving Party to whom
              21 disclosure is reasonably necessary for this Action and who have signed the
              22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              23           (d) the court and its personnel;
              24           (e) court reporters and their staff;
              25           (f) professional jury or trial consultants, mock jurors, and Professional
              26 Vendors to whom disclosure is reasonably necessary for this Action and who have
              27 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              28

LOS ANGELES                                                   8
                                                STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 9 of 15 Page ID #:174




               1            (g) the author or recipient of a document containing the information or a
               2 custodian or other person who otherwise possessed or knew the information;
               3            (h) during their depositions, witnesses, and attorneys for witnesses, in the
               4 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
               5 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
               6 not be permitted to keep any confidential information unless they sign the
               7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
               8 agreed by the Designating Party or ordered by the court. Pages of transcribed
               9 deposition testimony or exhibits to depositions that reveal Protected Material may be
              10 separately bound by the court reporter and may not be disclosed to anyone except as
              11 permitted under this Stipulated Protective Order; and
              12            (i) any mediator or settlement officer, and their supporting personnel,
              13 mutually agreed upon by any of the parties engaged in settlement discussions.
              14
              15 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              16 OTHER LITIGATION
              17         If a Party is served with a subpoena or a court order issued in other litigation
              18 that compels disclosure of any information or items designated in this Action as
              19 “CONFIDENTIAL,” that Party must:
              20            (a) promptly notify in writing the Designating Party. Such notification shall
              21 include a copy of the subpoena or court order;
              22            (b) promptly notify in writing the party who caused the subpoena or order
              23 to issue in the other litigation that some or all of the material covered by the subpoena
              24 or order is subject to this Protective Order. Such notification shall include a copy of
              25 this Stipulated Protective Order; and
              26            (c) cooperate with respect to all reasonable procedures sought to be pursued
              27 by the Designating Party whose Protected Material may be affected.
              28

LOS ANGELES                                                  9
                                               STIPULATED PROTECTIVE ORDER
      Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 10 of 15 Page ID #:175




               1        If the Designating Party timely seeks a protective order, the Party served with
               2 the subpoena or court order shall not produce any information designated in this action
               3 as “CONFIDENTIAL” before a determination by the court from which the subpoena
               4 or order issued, unless the Party has obtained the Designating Party’s permission. The
               5 Designating Party shall bear the burden and expense of seeking protection in that court
               6 of its confidential material and nothing in these provisions should be construed as
               7 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
               8 directive from another court.
               9
              10 9.     A    NON-PARTY’S         PROTECTED         MATERIAL      SOUGHT       TO    BE
              11 PRODUCED IN THIS LITIGATION
              12            (a) The terms of this Order are applicable to information produced by a
              13 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
              14 produced by Non-Parties in connection with this litigation is protected by the
              15 remedies and relief provided by this Order. Nothing in these provisions should be
              16 construed as prohibiting a Non-Party from seeking additional protections.
              17            (b) In the event that a Party is required, by a valid discovery request, to
              18 produce a Non-Party’s confidential information in its possession, and the Party is
              19 subject to an agreement with the Non-Party not to produce the Non-Party’s
              20 confidential information, then the Party shall:
              21               (1)   promptly notify in writing the Requesting Party and the Non-Party
              22 that some or all of the information requested is subject to a confidentiality agreement
              23 with a Non-Party;
              24               (2)   promptly provide the Non-Party with a copy of the Stipulated
              25 Protective Order in this Action, the relevant discovery request(s), and a reasonably
              26 specific description of the information requested; and
              27               (3)   make the information requested available for inspection by the
              28 Non-Party, if requested.

LOS ANGELES                                                10
                                              STIPULATED PROTECTIVE ORDER
      Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 11 of 15 Page ID #:176




               1            (c) If the Non-Party fails to seek a protective order from this court within
               2 14 days of receiving the notice and accompanying information, the Receiving Party
               3 may produce the Non-Party’s confidential information responsive to the discovery
               4 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
               5 not produce any information in its possession or control that is subject to the
               6 confidentiality agreement with the Non-Party before a determination by the court.
               7 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
               8 of seeking protection in this court of its Protected Material.
               9
              10 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              11        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
              12 Protected Material to any person or in any circumstance not authorized under this
              13 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
              14 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
              15 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
              16 persons to whom unauthorized disclosures were made of all the terms of this Order,
              17 and (d) request such person or persons to execute the “Acknowledgment and
              18 Agreement to Be Bound” that is attached hereto as Exhibit A.
              19
              20 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
              21 PROTECTED MATERIAL
              22        When a Producing Party gives notice to Receiving Parties that certain
              23 inadvertently produced material is subject to a claim of privilege or other protection,
              24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
              25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
              26 may be established in an e-discovery order that provides for production without prior
              27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
              28 parties reach an agreement on the effect of disclosure of a communication or

LOS ANGELES                                                 11
                                               STIPULATED PROTECTIVE ORDER
      Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 12 of 15 Page ID #:177




               1 information covered by the attorney-client privilege or work product protection, the
               2 parties may incorporate their agreement in the stipulated protective order submitted
               3 to the court.
               4
               5 12.     MISCELLANEOUS
               6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
               7 person to seek its modification by the Court in the future.
               8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
               9 Protective Order no Party waives any right it otherwise would have to object to
              10 disclosing or producing any information or item on any ground not addressed in this
              11 Stipulated Protective Order. Similarly, no Party waives any right to object on any
              12 ground to use in evidence of any of the material covered by this Protective Order.
              13         12.3 Agreement to Be Bound. The Parties, along with their Outside Counsel
              14 of Record and their Other Retained Counsel, agree to be bound by this Order as an
              15 agreement between them in the event the Court does not sign the Order prior to the
              16 filing of the summary judgment briefing scheduled to begin on August 9, 2021,
              17 because that briefing will contain Protected Material. In addition, unless and until the
              18 Court signs this Order, the Parties agree to be bound by the Order as an agreement
              19 between them for all other purposes so that Protected Material does not become
              20 publicly available.
              21         12.4 Filing Protected Material. A Party that seeks to file under seal any
              22 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
              23 only be filed under seal pursuant to a court order authorizing the sealing of the specific
              24 Protected Material at issue. If a Party's request to file Protected Material under seal is
              25 denied by the court, then the Receiving Party may file the information in the public
              26 record unless otherwise instructed by the court.
              27
              28

LOS ANGELES                                                  12
                                               STIPULATED PROTECTIVE ORDER
      Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 13 of 15 Page ID #:178




               1 13.    FINAL DISPOSITION
               2        After the final disposition of this Action, as defined in paragraph 4, within 60
               3 days of a written request by the Designating Party, each Receiving Party must return
               4 all Protected Material to the Producing Party or destroy such material. As used in this
               5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               6 summaries, and any other format reproducing or capturing any of the Protected
               7 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
               8 must submit a written certification to the Producing Party (and, if not the same person
               9 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
              10 category, where appropriate) all the Protected Material that was returned or destroyed
              11 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
              12 compilations, summaries or any other format reproducing or capturing any of the
              13 Protected Material.
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

LOS ANGELES                                                13
                                              STIPULATED PROTECTIVE ORDER
      Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 14 of 15 Page ID #:179




               1 14.    Any violation of this Order may be punished by any and all appropriate
               2 measures including, without limitation, contempt proceedings and/or monetary
               3 sanctions.
               4
               5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
               6
               7 DATED:            August 5, 2021
               8
               9
                                     /s/ David B. Jonelis
              10 David B. Jonelis
              11 Attorney for Plaintiff JAMES HUNTSMAN
              12
              13 DATED:             August 5, 2021
              14
              15
                              /s/ Rick Richmond1
              16 Rick Richmond
                 Attorney for Defendant THE CHURCH OF JESUS
              17 CHRIST OF LATTER-DAY SAINTS
              18
              19
              20 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
              21
              22 DATED: ____________, 2021
              23
              24
                                                            Honorable Steve Kim
              25                                            United States District Magistrate
              26
              27   1
                       Pursuant to Local Rule 5-4.3.4, I attest that Counsel for Plaintiff James
              28       Huntsman concurs in this filing’s content and has authorized its filing.

LOS ANGELES                                                   14
                                              STIPULATED PROTECTIVE ORDER
      Case 2:21-cv-02504-SVW-SK Document 26 Filed 08/05/21 Page 15 of 15 Page ID #:180



                                                         EXHIBIT A
              1
                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              2
                         I, _____________________________ [print or type full name], of
              3
                   _________________ [print or type full address], declare under penalty of perjury that
              4
                   I have read in its entirety and understand the Stipulated Protective Order that was
              5
                   issued by the United States District Court for the Central District of California on
              6
                                       [date] in the case of Huntsman v. Corporation of the President of
              7
                   the Church of Jesus Christ of Latter-Day Saints, Case No. 2:21-cv-02504 SVW (SK)
              8
                   [insert formal name of the case and the number and initials assigned to it by the court].
              9
                   I agree to comply with and to be bound by all the terms of this Stipulated Protective
              10
                   Order and I understand and acknowledge that failure to so comply could expose me
              11
                   to sanctions and punishment in the nature of contempt. I solemnly promise that I will
              12
                   not disclose in any manner any information or item that is subject to this Stipulated
              13
                   Protective Order to any person or entity except in strict compliance with the
              14
                   provisions of this Order.
              15
                         I further agree to submit to the jurisdiction of the United States District Court
              16
                   for the Central District of California for the purpose of enforcing the terms of this
              17
                   Stipulated Protective Order, even if such enforcement proceedings occur after
              18
                   termination of this action. I hereby appoint ________________________ [print or
              19
                   type full name] of _______________________________________ [print or type full
              20
                   address and telephone number] as my California agent for service of process in
              21
                   connection with this action or any proceedings related to enforcement of this
              22
                   Stipulated Protective Order.
              23
                   Date: ______________________________________
              24
                   City and State where sworn and signed: _________________________________
              25
                   Printed name: _______________________________
              26
                   Signature:
              27
              28

LOS ANGELES                                                   15
                                                  STIPULATED PROTECTIVE ORDER
